Citation Nr: 0930724	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-25 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for tendonitis in the 
left knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran has been diagnosed with tendonitis in his left 
knee.  The Veteran contends that his disability is causally 
related to his period of active service.  Specifically, he 
contends he first injured his knee on an obstacle course 
during basic training, and that since then, he has suffered 
continuously from the residual effects (pain, swelling, 
limited range of motion) of that injury.

The Veteran maintains that when he injured his knee, he 
received contemporaneous in-service medical treatment.  
Unfortunately, his service treatment records are unavailable.  
The RO duly notified the Veteran of the unavailability of his 
service treatment records.

In October 2007, the RO issued a rating decision denying the 
Veteran's claim to entitlement for service connection for 
tendonitis in his left knee "because the objective medical 
evidence . . . fails to show . . . a relationship . . . 
between your current tendonitis, left knee . . . and your 
active military service," adding that his tendonitis was 
"first shown to exist in July of 2006-over 24 years after 
[he was] discharged from active duty."

In the Veteran's initial claim for disability compensation, 
he related, among other things, that he is receiving monthly 
compensation benefits from Social Security disability 
insurance.  These records have not been associated with the 
claims file.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 
5103A(a)(1) (West 2002).  VA is required to make reasonable 
efforts to obtain relevant records, including private 
records, that the veteran (1) adequately identifies and (2) 
authorizes VA to obtain.  Id. § 5103A(b)(1).  If VA's 
reasonable efforts to obtain such records are unavailing, VA 
must notify the veteran of its unsuccessful quest.  Id. § 
5103A(b)(2).  Such notification must identify which records 
VA has not been able to obtain, explain what efforts VA made 
to obtain them, and describe "any further action" VA will 
take with respect to the claim.  Id.

Moreover, when VA undertakes to obtain records from a federal 
department or agency, it has a duty to persist in its efforts 
to obtain such records "until the records are obtained."  
Id. § 5103A(b)(3).  VA is relieved from its "duty to 
persist" only when it appears reasonably certain that such 
records do not exist or that further efforts to obtain the 
records would be futile.  Id.  Nor is VA relieved of its duty 
to obtain such records merely because it surmises the records 
would not shine additional light on the Veteran's claim.  
Moore v. Shinseki, 555 F.3d 1369, 1375 (Fed. Cir. 2009) 
(where the records to be obtained relate to the same 
disability that is at issue in the veteran's benefits claim, 
VA cannot know whether such records would support the 
veteran's claim without examining them); McGee v. Peake, 511 
F.3d 1352, 1358 (Fed. Cir. 2008) (VA's "speculation as to 
the dispositive nature of relevant records" is not 
justification for not obtaining them).

A duty to assist in gathering Social Security records arises 
when VA is put on notice that a veteran is receiving Social 
Security benefits.  Clarkson v. Brown, 4 Vet. App. 565, 567-
68 (1993).  In the instant case, the Veteran stated, on his 
initial claim form, that he was receiving monthly Social 
Security disability benefits.  Therefore, the statement 
triggered VA's duty to assist the Veteran in obtaining these 
records.  VA was obligated to make reasonable efforts to that 
end "until the records are obtained."  Cf. Holland v. 
Brown, 6 Vet. App. 443, 448 (1994) (VA obligated to consider 
Social Security disability determinations, but need not 
accept them if it provides adequate reasons or bases for 
divergent assessments).

Accordingly, the Board remands the claim to enable the 
Veteran's Social Security disability records to be obtained 
and associated with the claims file.

The Board now addresses whether a VA examination and opinion 
is warranted in this case.  Generally, to prevail on a claim 
for disability compensation, a veteran must show (1) medical 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  38 U.S.C.A. §§ 
1110, 5107(a) (West 2002); 38 C.F.R. § 3.303 (2008); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Here, only the 
latter two elements are at issue.

As a general rule, lay evidence, alone, is insufficient to 
establish an in-service onset or aggravation of a disease or 
injury.  Kent v. Nicholson, 20 Vet. App. 1, 8 (2006).  
Nevertheless, when a veteran's service medical records are 
unavailable, as they are here, competent lay evidence alone 
may be sufficient to show in-service onset of disease or 
injury.  Otherwise, in cases where a veteran's service 
records are unavailable, "it would be virtually impossible 
for a veteran to establish his claim to service connection."  
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In the case at bar, the Veteran is competent to report that 
he injured his knee during basic training.  See id. at 1377 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, when the lay person is 
reporting a contemporaneous medical diagnosis, or when lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).

As part of VA's statutory duty to assist a veteran in 
obtaining evidence necessary to substantiate his claim, 38 
U.S.C.A. § 5103A(a)(1), VA is required to provide a veteran 
with a medical examination or opinion whenever (1) there is 
competent evidence (as there is here) that a veteran has a 
current disability that may be associated with his active 
military service and (2) the Board lacks the medical 
training, experience, or education necessary to make a 
decision as to the service connection.  38 U.S.C.A. § 
5103A(d).

In the instant case, the Board is unable to conclusively rule 
on the claim because there is insufficient medical evidence 
in the record to make a decision as to the nexus between the 
Veteran's present disability and his period of active 
service.  Although the Veteran submitted statements asserting 
a link between his present disability and the period of his 
active service, neither he nor the Board is qualified to 
render etiological opinions that require-as this case does-
medical experience, training, or education.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006).  Accordingly, a remand 
for an additional opinion is necessary.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.	Contact the Social Security 
Administration and request that agency 
to provide a copy of the administrative 
decision granting the Veteran 
disability benefits, as well as the 
medical records upon which the decision 
was based.

2.	After the Veteran's Social Security 
disability benefits records have been 
obtained and associated with the claims 
file, schedule the Veteran for a VA 
orthopedic examination for the purpose 
of ascertaining whether any disability 
of the left knee is causally related to 
his period of active service.  The 
examination report should reflect that 
the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements (including the Veteran's 
statements that since his in-service 
injury, he has suffered continuously 
from the residual effects of his 
injury).  The examiner should not rely 
solely on the absence of medical 
documentation of in-service incurrence 
of a knee injury as a basis for 
determining that no nexus exists.

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's left knee 
disability is causally related to his 
period of active service.

3.	Then, the AMC should readjudicate the 
claim.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

